          Case 1:19-cv-11314-PBS Document 73 Filed 08/29/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                       Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.



                    MEMORANDUM OF LAW IN SUPPORT OF
              PETITIONERS’ MOTION TO MODIFY CLASS DEFINITION

       Pursuant to Fed. R. Civ. P. 23(c)(1)(C), petitioners respectfully move for an order

modifying the current class definition to include Count II. As described in the accompanying

Motion for Summary Judgment, Count II challenges the government’s uniform policy of placing

the burden of proof on the individual in all § 1226(a) bond hearings under Matter of Adeniji, 22

I&N Dec. 1102 (BIA 1999) and its progeny. Accordingly, the requested modification is warranted

because, like Count I, Count II presents a question common to all of the current class members,

all of whom are or will be detained under § 1226(a) and (absent judicial intervention) subjected to

the same common practice.
          Case 1:19-cv-11314-PBS Document 73 Filed 08/29/19 Page 2 of 6



                                   PROCEDURAL HISTORY

       On June 13, 2019, petitioners filed a habeas corpus petition and class action complaint for

declaratory and injunctive relief (D.E. 1). The petition includes two claims for relief: detention in

violation of the Due Process Clause of the Fifth Amendment to the U.S. Constitution (Count I)

and detention in violation of the I Immigration and Nationality Act (INA) and Administrative

Procedure Act (APA) (Count II).

       After a hearing on August 5, 2019, the Court allowed petitioners’ motion for class

certification in an August 6, 2019 Memorandum and Order (D.E. 58). Specifically, the Court

certified the following two classes for the due process claim (Count I):

       Pre-Hearing Class: All individuals who 1) are or will be detained pursuant to 8 U.S.C.
       § 1226(a), 2) are held in immigration detention in Massachusetts or are otherwise
       subject to the jurisdiction of the Boston Immigration Court, and 3) have not received a
       bond hearing before an immigration judge.

       Post-Hearing Class: All individuals who 1) are or will be detained pursuant to 8
       U.S.C. § 1226(a), 2) are held in immigration detention in Massachusetts or are
       otherwise subject to the jurisdiction of the Boston Immigration Court, and 3) have
       received a bond hearing before an immigration judge.

       Petitioners now seek to modify the Court’s originally defined classes to similarly include

Count II.1

                                          ARGUMENT

                 The Court can and should enter the requested modification.

       For a class to be certified, it must meet the four requirements of Fed. R. Civ. P. 23(a) and

must also fit into one of the three categories defined in Fed. R. Civ. P. 23(b). See Shady Grove

Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010). “[A]fter a certification


1
  As discussed in the accompanying Memorandum in Support of Petitioners’ Motion for
Summary Judgment, the Court can grant complete relief to both classes in a single order.
Consequently the Court could elect to further modify the classes and place all class members in a
single class, with the post-hearing group potentially addressed as a sub-class.
                                                 2
         Case 1:19-cv-11314-PBS Document 73 Filed 08/29/19 Page 3 of 6



order is entered, the judge remains free to modify it in light of subsequent developments in the

litigation.” Irwin v. Mascott, Case No. C 97-4737 JL, 2001 U.S. Dist. LEXIS 3285, at *13 (N.D.

Cal. Feb. 27, 2001); see also Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class

certification may be altered or amended before final judgment.”). When considering whether or

not to allow amendment of a class, “a district court must not only consider the criteria of Rule

23(a) and (b) in light of factual and legal developments, but also ‘whether the parties or the class

would be unfairly prejudiced by a change in proceedings at that point.’” In re TFT-LCD Antitrust

Litig., No. M 07-1827 SI, 2011 U.S. Dist. LEXIS 84476, at *22 (N.D. Cal. July 28, 2011).

       Here, neither party has yet served any discovery, or taken any positions as to which the

class status of Count II would be relevant. The government will have a full and fair opportunity

to brief the issue in connection with the pending motion for summary judgment. There is

consequently no danger that any of the parties would be prejudiced by the requested modification.

       Further, it is clear that Count II meets all the requirements for class certification under Rule

23(a) and (b)(2). The Court has already found, and the government has now admitted, that the

class members are sufficiency numerous. See Aug. 6, 2019 Order (D.E. 58) at 13 & n.3; Answer

(D.E. 66) ¶ 86 (“Respondents do not (and have not) contested the numerosity requirement.”). The

Court has also already found that the named petitioners satisfy adequacy and typicality to represent

a class of people who suffered misallocation of the burden of proof in § 1226(a) bond hearings.

See Aug. 6, 2019 Order (D.E. 58) at 20. All members of the classes are bound by a common

question of law because Count II challenges a blanket policy applied by the government in all

§1226(a) bond hearings under the BIA’s precedents.           Rule 23(b)(2)’s requirement that the

government “has acted or refused to act on grounds that apply generally to the whole class” is

satisfied for the same reason. Indeed, given that Count II challenges the legality of the BIA’s



                                                  3
         Case 1:19-cv-11314-PBS Document 73 Filed 08/29/19 Page 4 of 6



precedents that apply uniformly to each and every bond hearing under § 1226(a), it is hard to

imagine a more suitable candidate for class treatment.

                                         CONCLUSION

       For the reasons stated in the petition and this memorandum of law, petitioners respectfully

ask the Court to modify the current class definitions to include Count II.




                                              Respectfully submitted,

                                              GILBERTO PEREIRA BRITO, FLORENTIN
                                              AVILA LUCAS, and JACKY CELICOURT,
                                              individually and on behalf of all those similarly
                                              situated,

                                              By their attorneys,


                                                /s/ Susan Finegan
                                              Susan M. Finegan (BBO # 559156)
                                              Susan J. Cohen (BBO # 546482)
                                              Andrew Nathanson (BBO # 548684)
                                              Mathilda S. McGee-Tubb (BBO # 687434)
                                              Ryan Dougherty (BBO # 703380)
                                              Jennifer Mather McCarthy (BBO # 673185)
                                              MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                                              POPEO, P.C.
                                              One Financial Center
                                              Boston, MA 02111
                                              (617) 542-6000
                                              smfinegan@mintz.com
                                              sjcohen@mintz.com
                                              annathanson@mintz.com
                                              msmcgee-tubb@mintz.com
                                              rtdougherty@mintz.com
                                              jmmccarthy@mintz.com



                                                 4
        Case 1:19-cv-11314-PBS Document 73 Filed 08/29/19 Page 5 of 6




                                     /s/ Matthew Segal
                                   Matthew R. Segal (BBO # 654489)
                                   Daniel McFadden (BBO # 676612)
                                   Adriana Lafaille (BBO # 680210)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   FOUNDATION OF MASSACHUSETTS, INC.
                                   211 Congress Street
                                   Boston, MA 02110
                                   (617) 482-3170
                                   msegal@aclum.org
                                   dmcfadden@aclum.org
                                   alafaille@aclum.org

                                   Gilles R. Bissonnette (BBO # 669225)
                                   Henry R. Klementowicz (BBO # 685512)
                                   SangYeob Kim (N.H. Bar No. 266657)*
                                   AMERICAN CIVIL LIBERTIES UNION
                                   FOUNDATION OF NEW HAMPSHIRE, INC.
                                   New Hampshire Immigrants’ Rights Project
                                   Concord, NH 03301
                                   Tel.: 603.333.2081
                                   gilles@aclu-nh.org
                                   henry@aclu-nh.org
                                   sangyeob@aclu-nh.org

                                   Michael K. T. Tan*
                                   ACLU FOUNDATION IMMIGRANTS’ RIGHTS PROJECT
                                   125 Broad Street, 18th Floor
                                   New York, New York 10004
                                   Tel: 212-549-2660
                                   mtan@aclu.org

                                   *Admitted pro hac vice

                                   Attorneys for Petitioners

Dated: August 29, 2019




                                      5
         Case 1:19-cv-11314-PBS Document 73 Filed 08/29/19 Page 6 of 6



                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, the above-captioned document was filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                               /s/      Susan Finegan
                                                     Susan M. Finegan




                                                 6

90859267v.1
